Citation Nr: 1041837	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-02 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, 
currently assigned a 20 percent evaluation.

2.  Entitlement to an increased rating for left foot scar, 
currently assigned a 10 percent evaluation.

3.  Entitlement to service connection for acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a cervical spine 
disability.

6.  Entitlement to service connection for a thoracic spine 
disability.

7.  Entitlement to service connection for right hip arthritis.

8.  Entitlement to service connection for left hip arthritis.

9.  Entitlement to service connection for a left index finger 
disability.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from March 1996 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from regional office (RO) rating decisions of January 
2003 and November 2005.  In August 2010, the Veteran appeared at 
a Board hearing held at the RO (i.e., Travel Board hearing).

The Veteran claims that he is unemployable due to his back 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) held, in a case involving an earlier effective 
date, that a claim for a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU rating) is part of an increased rating claim when such 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  In the instant case, however, the Veteran's TDIU 
claim was separately considered by the RO, and no notice of 
disagreement has been received.  Moreover, his contentions 
concerning the "back" disability refer to lumbar, thoracic, and 
cervical spine conditions, while service connection is only in 
effect for a lumbosacral spine disability at this time.  
Therefore, under the facts of this case, a TDIU rating is not 
part of the current appeal.  To the extent that the Veteran is 
alleging a new allegation of entitlement to a TDIU, that matter 
is referred to the RO for appropriate action.

The issues of an increased rating for lumbosacral strain, and 
service connection for migraine headaches, and cervical and 
thoracic spine disabilities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the August 2010 Board hearing, prior to the promulgation of a 
decision, the Veteran withdrew his appeal concerning the issues 
of entitlement to an increased rating for left foot scar, and 
entitlement to service connection for arthritis of the right and 
left hips and a left index finger disability.  


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal with respect to the 
claims for entitlement to an increased rating for left foot scar, 
and entitlement to service connection for arthritis of the right 
and left hips and a left index finger disability, the Board does 
not have jurisdiction to consider the claims and the appeal as to 
those issues is dismissed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made in writing or on the record at a hearing.  Id.  In the 
present case, the Veteran withdrew the appeal as to the claims 
for entitlement to an increased rating for left foot scar, and 
entitlement to service connection for arthritis of the right and 
left hips and a left index finger disability at his Travel Board 
hearing in August 2010.  The Veteran has withdrawn the appeal as 
to those issues, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal 
concerning the issues of entitlement to an increased rating for 
left foot scar, and entitlement to service connection for 
arthritis of the right and left hips and a left index finger 
disability, and, as to those issues, the appeal is dismissed.


ORDER

As to the issue of entitlement to an increased rating for left 
foot scar, the appeal is dismissed.  

As to the issue of entitlement to service connection for 
arthritis of the right hip, the appeal is dismissed.  

As to the issue of entitlement to service connection for 
arthritis of the left hip, the appeal is dismissed.  

As to the issue of entitlement service connection for a left 
index finger disability, the appeal is dismissed.  


REMAND

The Veteran contends that he has thoracic and cervical spine 
disabilities which are related to his service-connected 
lumbosacral strain.  He contends that he injured his entire spine 
in the same fall in which the low back was injured in service.  
He also contends that the thoracic and cervical spine 
disabilities are connected to his low back disability, which 
raises the matter of secondary service connection.  Specifically, 
service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder. 38 C.F.R. § 3.310(a). 
Secondary service connection may also be established for a 
disorder which is aggravated by a service- connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. 38 C.F.R. § 3.310(c) (2010); 
see Allen v. Brown, 8 Vet. App. 374 (1995). 

The Veteran submitted a letter dated in August 2010 from a VA 
physician who stated that the Veteran had neck and upper back 
pain which were related to his in-service injury.  This opinion, 
however, was based on the Veteran's history of a fall on ice, 
which injured his back and hyperextended his neck.  Although the 
service treatment records do not show any complaints concerning 
the neck or cervical spine, he is competent to report such an 
injury, and credibility will be determined later, after all of 
the evidence is assembled.  Moreover, in December 1998, he was 
seen after a fall on ice with back pain, and examination showed 
mild tenderness in both the thoracic and lumbosacral spinal 
segments.  Therefore, he must be afforded an examination to 
determine whether a thoracic and/or cervical spine condition was 
of service onset, or secondary to the service-connected 
lumbosacral strain, with the claims file, including service 
treatment records, available for review.  See Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet.App. 370, 
374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Moreover, because the General Rating Formula for Diseases and 
Injuries of the Spine provides for the thoracolumbar spine to be 
rated as a single disability, the issue of an increased rating 
for lumbosacral strain must be deferred pending resolution of 
that issue.  Additionally, at his hearing, the Veteran testified 
that he was, at times, bedridden for up to a week due to his back 
condition.  Therefore, the RO must obtain the most recent VA 
treatment records must be obtained.  In addition, an examination 
should be provided.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

The Veteran also claims that he has a chronic headache disability 
which is due to his cervical spine condition.  Although service 
connection for a cervical spine condition is not in effect, the 
appeal is still open, and he should be afforded a VA examination 
to assess this condition as well.

Concerning his claim for service connection for PTSD, the Veteran 
provided a stressor statement in February 2006, in which he 
described a number of stressors that he claims occurred while he 
was stationed in Bosnia from March 1997 to October 1997.  A 
statement of the most specific stressors was provided to the 
Joint Service Records Research Center (JSRRC) for corroboration 
in April 2009.  A response was received in February 2010, stating 
that the claimed stressors were not able to be verified.  At his 
Travel Board hearing in August 2010, the Veteran testified that, 
in addition to the stressful events which occurred while he was 
in Bosnia, when he was in basic training, a soldier next to him 
during a training maneuver involving live ammunition had been 
shot, and he said he had nightmares resulting from this.  
Although the fact that he did not mention such a stressor 
previously may affect his credibility, the Board nevertheless 
must try to verify the claimed stressor, prior to weighing the 
credibility of his statements.  

In addition, he provided testimony regarding his claimed 
stressful events in Bosnia, but because they were somewhat vague, 
and contained material differences from his earlier reported 
stressors, it may be that he was describing different claimed 
stressors that he had not previously reported.  As a result, he 
should be provided with a PTSD questionnaire, and asked to, 
again, provide all of his claimed military stressors in detail.  
If the Veteran provides sufficiently specific information as to 
any claimed stressors, the RO should refer the relevant 
information to the Joint Service Records Research Center (JSRRC) 
for corroboration.  If any stressors are sufficiently 
corroborated, the RO must also obtain an examination, to 
determine if the Veteran has PTSD, due solely to corroborate 
stressors.  

Finally, this issue was expanded by the RO to encompass any 
acquired psychiatric disability.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Therefore, the examination must address 
whether any other acquired psychiatric disability which may be 
present was of service onset as well.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA medical records 
dated from January 2010 to the present.  Of 
particular importance are all records of 
treatment for back, cervical spine, headache 
and psychiatric complaints or evaluations.  
If these records indicate the existence of 
other relevant records, such as radiographic 
studies obtained during this period, those 
records should be obtained as well.  All 
efforts to obtain these records, and the 
responses received, must be documented in the 
claims file.

2.  Provide the Veteran with a PTSD 
questionnaire and ask him to complete and 
return the questionnaire, with information 
concerning each of the claimed stressors he 
alluded to in his Travel Board hearing 
testimony.  

3.  If sufficient information is received, 
refer such information JSRRC for 
corroboration.  Any JSRRC report or response 
obtained as a result of this inquiry should 
be associated with the claims folder.

4.  Then schedule the Veteran for an 
orthopedic VA examination to determine the 
following:
*  Whether the Veteran has a disability of 
the thoracic spine which was of service 
origin, or caused or aggravated by the 
service-connected lumbosacral strain;
   *  If no, whether symptoms relating to the 
thoracic spine may be dissociated from 
lumbosacral strain symptoms; 
   *  The current manifestations and severity 
of his service-connected lumbosacral strain, 
and, if separately identifiable, of any 
thoracic spine disability;
*  Whether the Veteran has a disability of 
the cervical spine which was of service 
origin, or caused or aggravated by the 
service-connected lumbosacral strain.  
*  Whether the Veteran has a chronic headache 
disability which was caused or aggravated by 
a cervical spine disability.  

The entire claims folder and a copy of this 
REMAND must be made available to the examiner 
prior to the examination.  The complete 
rationale for all opinions expressed should 
be provided, to include the specific 
information relied upon for the conclusions 
reached.  This is imperative, because an 
opinion based on an inaccurate history is 
inadequate.  It would be helpful if the 
physician would use the following language in 
his or her opinion, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5.  Then, schedule the Veteran for a VA 
psychiatric examination to determine whether 
the veteran has PTSD due to a corroborated 
inservice stressor(s) and in accordance with 
the diagnostic criteria set forth in DSM-IV, 
or any other acquired psychiatric disability.  
If an acquired psychiatric disability is 
present, the examiner should provide an 
opinion as to whether it is at least as 
likely as not due to events which occurred in 
service.  The claims file, to include a copy 
of this REMAND, must be forwarded to and 
reviewed by the psychiatrist prior to the 
examination.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify whether there is a link between the 
current symptomatology and one or more of the 
corroborated in-service stressors which is 
found sufficient to produce PTSD by the 
examiner.  

The complete rationale for all opinions 
expressed should be provided, to include the 
specific information relied upon for the 
conclusions reached.  This is imperative, 
because an opinion based on an inaccurate 
history is inadequate.  It would be helpful 
if the physician would use the following 
language in his or her opinion, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  

6.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims.  If any claim on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded an opportunity to respond, 
before the case is returned to the Board for 
appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


